Citation Nr: 0942732	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-35 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis, 
to include hepatitis C, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1971.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied entitlement to 
service connection for hepatitis/hepatitis C.  

As regards the Veteran's claim for service connection for 
hepatitis C, the Board notes that, in Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual 
basis" of a claim for service connection is the Veteran's 
disease or injury, rather than the symptoms of that disease 
or injury.  Moreover, a properly diagnosed disease or injury 
cannot be considered the same factual basis as a distinctly 
diagnosed disease or injury.  As a consequence, claims which 
are based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
This is to say that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently because they rest on different 
factual bases.

In the case at hand, at the time of the prior November 1971 
rating decision, the RO denied entitlement to service 
connection for hepatitis.  The Veteran's current claim and 
accompanying evidence reflects hepatitis C.  The Board notes 
that the use of the term "hepatitis" is intended to include 
hepatitis A, hepatitis B, and hepatitis C.  Under the 
circumstances, the Board is of the opinion that the Veteran's 
current claim is based on the very same diagnosis as his 
prior claims, and, accordingly, must be considered on a 'new 
and material' basis.  See Boggs, supra.

By history, it is noted that in November 1971, the Los 
Angeles RO denied the claim of entitlement to service 
connection for hepatitis.  Subsequent rating decisions dated 
in November 1993 and January 1996 also denied the claim, 
finding that new and material evidence had not been 
presented.  In July 2003, the appellant filed an informal 
claim to reopen the matter.  Although the Los Angeles RO 
reopened the claim in the January 2004 rating decision, the 
Board is required to consider whether new and material 
evidence had been presented, and then if so, the merits of 
the claim can be considered.  Irrespective of the RO's 
actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issue is 
as phrased on the title page of the decision.

The issue of entitlement to service connection for hepatitis, 
to include hepatitis C, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hepatitis was denied by the RO in 
a January 1996 rating decision.  Notice was issued to the 
Veteran that same month.  The Veteran did not appeal the 
decision.  

2.  Evidence received since the January 1996 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for hepatitis.


CONCLUSION OF LAW

Evidence added to the record since the final January 1996 
rating decision, which denied reopening the claim of service 
connection for hepatitis, is new and material; thus, the 
claim of entitlement to service connection for hepatitis, to 
include hepatitis C, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an January 1996 rating decision, the RO denied the claim 
finding that no new and material evidence had been presented.  
The evidence before VA at the time of the prior final 
decision consisted of service medical and personnel records 
from June 1968 to April 1971, VA treatment reports dated in 
1971, and a VA examination report from October 1995.  The RO 
found that the evidence did not show that the Veteran had 
incurred or aggravated hepatitis during his period of 
service.  The Veteran was notified of this decision in 
January 1996.  The Veteran did not appeal this decision.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103. 

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In July 2003, the Veteran requested to reopen the claims for 
service connection.  He asserted that he contracted hepatitis 
from body fluids due to "buddy first aid" in the field or 
as a result of being immunized by a jet injectors in service.  
The evidence submitted since the January 1996 rating decision 
includes a copy of VA Fast Letter 04-13 (June 29, 2004) 
discussing the relationship between immunization with airgun 
injectors and hepatitis C infection as it relates to service 
connection, VA treatment records from December 1997 to 
December 2008.

The Board finds that the aforementioned VA Fast Letter, which 
was not previously submitted to agency decision makers, is 
material because it suggests a plausible nexus between the 
Veteran's service and his hepatitis C.  38 C.F.R. § 3.303. 
Accordingly, the Board finds that the record contains new and 
material evidence and the claim may be reopened.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, with regard to the claim to reopen, the Board is 
granting in full this aspect of the appeal.  Accordingly, no 
further discussion regarding the duty to notify or the duty 
to assist is necessary.




ORDER

New and material evidence having been received, the claim for 
service connection for hepatitis, to include hepatitis C, is 
reopened and is granted only to that extent.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for hepatitis, to 
include hepatitis C.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Board finds that additional development is warranted.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to determine whether the Veteran's 
current hepatitis C is medically related to the Veteran's 
period of service.

The Veteran has a current diagnosis of chronic hepatitis C.  
See the February 2005 VA treatment report.  The Veteran's 
April 1971 separation examination was negative for any 
finding of hepatitis C.  Post-service treatment records show 
the Veteran was hospitalized from May 1971 to June 1971.  The 
diagnosis was hepatitis, question infectious.  The Veteran 
was also diagnosed with primary syphilis at that time.  
Additionally, the Veteran was noted to be feeling well at the 
time of hospital discharge.  There is no additional evidence 
of a specific diagnosis of or any treatment for hepatitis C 
prior to August 2000.

While the Veteran's service treatment records do not indicate 
that the Veteran was diagnosed with or treated for hepatitis 
in service, the Veteran contends that he contracted the 
disease through jet injector immunizations and exposure to 
body fluids while on active duty.  See the Veteran's October 
2005 substantive appeal (VA Form 9).  As noted above a 
diagnosis of hepatitis was noted in 1971.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its "Conclusion" section that the large 
majority of hepatitis C infections can be accounted for by 
known modes of transmission, primarily transfusion of blood 
products before 1992 and injection drug use.

The Veteran has admitted to "experimenting with everything 
when younger" and using intravenous drugs such as heroin 
while in service.  See VA treatment report dated in June 
1971; see also the October 1995 VA examination report and the 
September 2005 VA behavioral health intake report, page 1.  
[The Veteran currently denies admitting using drugs 
intravenously in service.  See the Veteran's October 2005 
substantive appeal (VA Form 9).]

In general, the law and regulations provide that compensation 
shall not be paid if disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2009); see also VAOPGPREC 2-97 
(January 16, 1997). 

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a Veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2009).

There is no medical nexus evidence in the Veteran's claims 
file either attributing the Veteran's current hepatitis C to 
either his alleged in-service exposure to airgun injector 
immunizations or to in-service drug use, or ruling out any 
such connection.  The Board finds that a medical opinion must 
be obtained.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical opinion to be 
provided by an appropriate physician 
regarding the Veteran's claim of 
entitlement to service connection for 
hepatitis C.  The Veteran's claims folder 
and a copy of this REMAND should be 
provided to the appropriate physician for 
review of the case, and a notation to the 
effect that this record review took place 
should be included in the report.  The 
physician should provide an opinion as to 
whether it is less likely than not (less 
than a 50 percent probability), at least 
as likely as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) that 
the Veteran's hepatitis C is related to 
service.  

In particular, the reviewer should 
consider and comment upon the Veteran's 
reported exposure to blood and jet 
injector immunizations and post-service 
treatment for hepatitis.  Additionally, if 
it is more likely than not that the 
Veteran's hepatitis C is related to drug 
abuse in service, the reviewer should 
indicate such.  If the reviewing 
professional determines that a physical 
examination and/or diagnostic testing of 
the Veteran are necessary as to the 
claimed condition, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

2.  Following the completion of the 
foregoing, and after undertaking any other 
development deemed necessary, readjudicate 
the Veteran's claim.  If the claim is 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


